DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Specification
The disclosure is objected to because of the following informalities: Para.  
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 0 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation of "at least 1500.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 17-18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over DE DE102012110819 hereinafter DE-2 and DE3015335A1 hereinafter DE-3, and further in view of Schroeder (US20090030524).
Regarding claim 10-11, DE-2 teaches method for treating a polymer workpiece  (method for deburring vehicle elements which is also suitable for such sensitive surfaces, such as transparent plastic surfaces [0008]) comprising the steps: 
placing the polymer workpiece]in an explosion chamber (the vehicle element to be deburred is introduced into a device for this purpose [0020]), 
 introducing a flammable gas mixture into the explosion chamber (The device has a chamber that can be filled with a process gas and oxygen [0020])
Regarding the limitation of “closing the explosion chamber”, Fig. 1 block 4 depicts an enclosed system and Examiner contends that closing the explosion chamber after claiming the workpiece into the explosion chamber to ensure safety of the explosion process is routine technique for one of ordinary skill in the art 
igniting the flammable gas mixture (In block 4, the metered gas is ignited so that any burrs are deburred [0023]).  DE-2 teaches for visual reasons, too, edges with a certain rounded shape are to be preferred [0002], therefore reading on the limitation of smoothening the surface of the polymer workpiece. DE-2 further teaches for optimal deburring and in particular to avoid surface damage on the sensitive optical vehicle elements, the metered process gas or the metered oxygen is selected in terms of quantity and mixture depending on the material [0022] but does not explicitly teach wherein a temperature that lies above the melting point of a polymer of the polymer workpiece and in a range of 1500 °C to 2800 °C. However DE-3 teaches discloses a plant for the thermal deburring of workpieces by an explosive gas treatment (abstract) wherein the combustion temperature of the gas is in the range from 2,500 to 3,500O
DE-2 in view of DE-3 method for treating a polymer workpiece as mentioned above, but is silent to the plastics being a joint implant.  However Schroeder discloses polymeric materials such as UHMWPE suitable for use as bearing components in medical implants [0007] and implant bearing components are manufactured from polymeric starting materials using a plurality of methods described herein. Non-limiting examples of bearing components include those in hip joints, knee joints, ankle joints [0068]).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have used the method for treating a polymer workpiece of DE with a joint implant due Schroeder discloses a plurality of method could be used to make the implants.
Regarding claim 17-18, DE-2 in view of DE-3 and further in view of Schroeder hereinafter modified DE-2 discloses the polymer workpiece is pre-treated by means of machining [0020].
Regarding claim 24, modified DE-2 teaches gas mixture comprises oxygen and methane (DE-2 [0020] and DE-3 [0002]).
Claims 14, 20, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over DE102012110819 hereinafter DE-2 and DE3015335A1 hereinafter DE-3, and further in view of Schroeder (US20090030524) as applied to claim 1 above, and further in view of Bosch (US4925499).
Regarding claim 14, modified DE-2 does not explicitly teach the gas mixture to be exploded is introduced at a pressure of 1.5 to 2.1 bar. However Bosch disclose a method of and an apparatus for controlling a quantity of an explosive gas mixture to be used in treating 
Regarding claim 26, modified DE-2 teaches gas mixture comprises oxygen and methane (DE-2 [0020] and DE-3 [0002]).
Regarding claim 20 and 22, modified DE-2 disclose the temperature produced by exploding the gas mixture of 1500 °C to 2800 °C (see rejection of claim 1), but is silent to the process being maintained over a period of 1 ms to 10 ms. However Bosch further discloses the metering of the gas quantity can be effected e.g. via the valve 28, 29 and/or the valve 30, 31. For this purpose, the valve is opened after supplying the triggering pulse by the control stage 34 fora time span such that a predetermined quantity of gas arrives in the combustion space 2 at a predetermined pressure in the metering cylinders 9, 10, which pressure is predetermined by the pressure reducing valves 11, 12. (col. 4 lines 13-18).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of modified DE-2 to correspond to that of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/JENNIFER A KESSIE/
Examiner, Art Unit 1747

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748